Citation Nr: 0406536	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  94-36 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Barbara Cook, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to March 
1948.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of an October 1992 rating decision 
rendered by the Detroit, Michigan, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

In June 1996, the Board issued a decision denying the 
veteran's claims for service connection for back disability 
and for residuals of a forehead injury.  The veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals before March 1, 1999, hereinafter Court).  While the 
case was pending before the Court, the veteran, through his 
representative, submitted a Motion for Reconsideration of the 
June 1996 Board decision, which was denied by the Vice 
Chairman of the Board in January 1999.  Thereafter, the 
Court, in a November 1999 decision, affirmed the Board's June 
1996 decision with respect to the denial of service 
connection for back disability and noted that the veteran had 
abandoned his claim for service connection for residuals of a 
forehead injury.  The veteran appealed the Court's decision 
to the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In January 2001, acting on an unopposed 
motion by VA to remand the case, the Federal Circuit remanded 
the case to the Court.  Later in January 2001, the Court 
withdrew its November 1999 decision, vacated the Board's June 
1996 decision and remanded the case.

The Board notes that, following the Court's November 1999 
decision affirming the June 1996 Board decision, the veteran 
perfected an appeal with respect to a July 2000 rating 
decision which reopened and denied his claim for service 
connection for back disability.  In light of the Court's 
January 2001 order withdrawing its November 1999 decision and 
vacating the Board's June 1996 decision, the veteran's appeal 
with respect to whether new and material evidence has been 
submitted to reopen a claim for service connection for back 
disability is moot.  Barnette v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

The Board notes that the veteran testified before a hearing 
officer at the RO in May 1993. A transcript of that hearing 
has been associated with the record.

When the veteran's case was before the Board in June 2001, it 
was remanded for additional development.  Thereafter, the 
case was returned to the Board and the rendered an October 
2002 decision that awarded service connection for residuals 
of a forehead injury.  At that time, the Board chose to 
undertake additional development on the issue of service 
connection for a back disability.  Following development by 
the Board, the Board remanded the case to the RO in September 
2003 for consideration of the newly developed evidence.  
Thereafter, in February 2004, the veteran's attorney 
submitted a waiver of RO consideration of the newly developed 
evidence.  According, the matter is ready for appellate 
consideration.  


FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of the issue decided 
herein have been completed.

2.  A chronic back disorder was not present in service, 
arthritis of the back was not manifested within one year of 
the veteran's discharge from service, and the veteran's 
current back disorder is not etiologically related to 
service.  


CONCLUSION OF LAW

A chronic back disability was not incurred in or aggravated 
by active service, the incurrence or aggravation of arthritis 
of the back during active service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the issue on appeal.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim. As 
part of the notice, VA is required to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that he should submit any pertinent 
evidence in his possession.

Through the statement of the case, supplemental statements of 
the case, and various letters from the RO to the veteran, 
particularly by letter dated in July 2001, the veteran has 
been informed of the evidence and information necessary to 
substantiate his claim, the information required from him to 
enable the RO to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and the evidence that he should submit.  Although the 
RO has not specifically requested him to submit any pertinent 
evidence in his possession, it has informed him of the 
evidence that would be pertinent and requested him to submit 
such evidence or provide VA with the information and 
authorization necessary for the RO to obtain such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  

The record also reflects that the veteran's service medical 
and personnel records have been obtained, as have all 
pertinent post-service medical records.  In conjunction with 
this appeal, the veteran has also been afforded several VA 
examinations.  The reports of these examinations along with 
the other evidence of record are sufficient to decide this 
claim. 

The veteran's attorney, in response to the Board's Remand for 
consideration of the VCAA, has acknowledged that the veteran 
has provided all medical records he has or can obtain related 
to his claim and there are no further medical records to 
obtain.  In sum, the Board is satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.

The Board acknowledges that the RO adjudicated the veteran's 
claim prior to complying with the notice requirements of the 
VCAA and the implementing regulations.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the Court held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 11.  Pelegrini further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C.A. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id at 13.

This obviously could not be avoided in this case since the 
veteran's claim was submitted years prior to the enactment of 
the VCAA.  The most recent supplement statement of the case 
issued in July 2002 reflects that the RO rating specialist 
addressed the veteran's claim on a de novo basis.  There is 
no indication or reason to believe that the decision would 
have been different had the claim not been the subject of 
prior adjudications.  Therefore, in the Board's opinion, 
there is no prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Moreover, satisfying the strict letter holding in Pelegrini 
would require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the claimant.  The prior actions of the veteran would be 
nullified by a strict reading of Pelegrini, and essentially 
place the veteran at the end of the line of cases waiting to 
be adjudicated.  In the Board's opinion, no useful purpose 
would be served by this course of action in light of the fact 
that the veteran's claim was considered on a de novo basis in 
July 2002.  

Accordingly, the Board will address the merits of the 
veteran's claim.  

Evidentiary Background

The report of the veteran's May 1946 physical examination 
indicates that the veteran's spine and extremities were 
normal at the time of his enlistment.  His subsequent service 
medical records are silent for any complaint, diagnosis or 
abnormal finding pertaining to the back.  The report of a 
March 1948 discharge examination indicates that the veteran's 
spine, extremities, and nervous system were found to be 
within normal limits.  

In June 1982, the veteran received treatment from Dr. Moore 
at Henry Ford Hospital for complaints of chronic lower back 
pain.  It was noted that he was seeking Social Security 
Disability benefits at that time.  The hospital record 
reflects that the veteran "had back trouble since bus he was 
driving was hit from behind [in] 1966."  It is noted that 
the veteran "went to court and received an award."  He 
subsequently worked full time until retiring in November 
1981.  The impression was chronic intermittent muscular 
backache.  A subsequent record dated in October 1982 notes 
the presence of stable chronic muscular backache.  

In August 1982, the veteran was examined by Dr. Raymond F. 
Lipton in conjunction with his Social Security claim.  The 
veteran was noted to have a 31-year history of working as a 
bus driver until retiring in November 1981 because of back 
trouble.  The veteran reported a history of being involved in 
an accident while driving his bus in December 1966.  At that 
time, a truck struck the rear of his bus.  The veteran 
sustained an injury to his lower back and reported the 
accident to the Detroit Industrial Clinic where X-rays were 
taken and medication was given.  He was off work for 11 
months and paid workman's compensation.  He also received a 
settlement for his back injury.  He received treatment for 
his back until 1970.  The veteran denied any other serious 
injuries.  The diagnoses were chronic degenerative disc 
disease of the lumbosacral spine and chronic osteoarthritis 
of lower lumbar spine.  It was opined that the accident in 
1966, "most likely caused the onset of his back 
difficulties" and further work as a bus driver caused 
further aggravation of the back condition.  It was noted that 
the accident in 1966 most likely caused an aggravation of an 
underlying tendency to develop a degenerative disc condition 
and a chronic osteoarthritis condition of the lower spine. 

A June 1983 report from Dr. N. Vicencio of the Human 
Capability Center notes that the veteran had a history of low 
back pain since 1966 when he was hit by a truck while working 
as a bus driver.  Possible degenerative arthritis and disc 
disease of the lumbosacral spine were diagnosed.  

An August 1983 private radiographic report notes degenerative 
changes at the L5-S1 level.  

In September 1983, the veteran was seen by Dr. Michael 
Yurkanin in conjunction with a Social Security claim.  The 
veteran reported problems with his back for a considerable 
length of time.  The impressions were degenerative disc 
disease of the lumbar spine and rule out herniated lumbar 
disc.  

The veteran was seen by Dr. Wallace E. Johnson in October 
1983 with complaints of pain in his lower back.  The veteran 
reported a history of an accident in 1966 which injured his 
lower back.  The pain persisted until his retirement in 1981 
and he continued to have back pain.  Dr. Johnson reported 
that the physical findings, clinical history, and X-ray 
findings were consistent with a ruptured lumbar disc at the 
L5-S1 level.  It was apparent that the disc was injured 
"quite awhile ago as it show[ed] rather advanced 
deterioration."  

The Social Security Administration issued a decision in 
January 1984 awarding disability benefits from January 1982.  

The veteran filed his claim for service connection for a back 
disability in July 1992.  
  
In May 1993, the veteran testified at a hearing before an RO 
hearing officer that he injured his back during active 
service while serving on the USS MISSOURI.  He reported that 
he was in his bunk when the ship was accidentally shelled.  
He was knocked out of the bunk and landed on his back.  He 
estimated that the bunk was 6 feet high.  He reported that he 
did not have any initial back pain.  However, approximately a 
week after the accident, he began to experience back pain.  
He did not seek medical attention at that time, as he did not 
want to be transferred off the ship.  At that time, he was 
doing well breaking down racial barriers.  He reported 
problems with his back following his discharge; however, he 
did not seek medical treatment immediately following his 
discharge as he was afraid having a documented back problem 
would affect his employment opportunities.  He reported that 
he did not receive medical treatment for his back during his 
"working career;" rather, he took care of himself with 
aspirins and corsets.  He noted that he retired in 1982.     

In February 1997, Dr. Johnson proffered a medical opinion 
relating the veteran's present back disability to his active 
military service.  It was noted that the veteran reported 
that he first injured his low back while serving aboard the 
USS MISSOURI in 1947.  According to the veteran, a shell 
exploded in a room next to one in which he was standing 
causing an injury to his lower back.  The veteran stated that 
he subsequently developed a chronic and recurrent low back 
problem which persisted to the present time.  From 1952 to 
1983, the veteran worked as a bus driver.  He reported that 
he reinjured his back during an automobile accident in 1966.  
At that time, the bus he was driving was struck in the rear 
by a truck.  The current diagnoses were chronic 
intervertebral disc disease of L5-S1 and advanced 
degenerative arthritic changes of the lumbosacral spine.  Dr. 
Johnson opined that the veteran's symptoms are compatible 
with something that would date from 1947.  It was noted that 
"it would take a life time to develop these changes."  

In support of the veteran's claim, his attorney submitted an 
excerpt from a book chronically the history of the USS 
MISSOURI.  This book confirms that on December 3, 1946, a 
shell accidentally struck the ship from the USS LITTLE ROCK.  
The shell penetrated the deck.  A fire started and four men 
were injured with contusions, electrical shock, kidney 
compression, and burns.  One sailor died.  

The veteran was afforded a VA spine examination in June 2000.  
At that time, the veteran complained of a painful lower back.  
His symptoms had been going on for 12 to 15 years.  He 
veteran reported that he was treated during service for a 
forehead injury, but not his back.  The veteran reported that 
he was involved with an accident while driving a bus in 1970.  
He denied any further injury.  X-ray evidence showed 
degenerative disc disease of minor degree in both the 
thoracic and lumbar areas.  He also had minimal degenerative 
changes with a small anterior bone spur in the lumbar spine.  
Similarly, MRI studies revealed multiple disc herniations and 
an acquired type of central spinal stenosis.  While noting 
the veteran's reported history of injury to the lower back in 
1947, the examiner opined that the veteran's present spinal 
complaints were not related to an in-service accident.  It 
was observed that, at the time of the alleged accident, the 
veteran was a young man and at the time of the examination he 
was in his 70s.  This time period was "more than sufficient 
to see the degenerative changes."  It was noted that the 
alleged type of injury normally happens in one area of the 
spine; however, the veteran had degenerative changes that 
were scattered all over the thoracic and lumbar areas.  The 
examiner concluded by opining that the veteran's degenerative 
changes were incidental with his age and the reported in-
service injury was a single incident that had no relationship 
with the present findings and complaints.  

In a letter received by VA in April 2001, the veteran's wife 
reported that she had been married to the veteran since 1952.  
At that time, she noticed that he did not play basketball or 
baseball like other young men in the neighborhood.  When she 
asked him why, he replied that he was injured in the Navy.  
The veteran had to sleep on a very firm mattress and 
occasionally needed a small board under his bedding.  In 
April 2001, the RO also received an unsigned letter dated in 
February 2000 from N.G., an acquaintance of the veteran.  
N.G. reported that he had known the veteran since 1950 when 
they both worked at a barbershop.  The veteran was described 
as an honest, decent, responsible person.  N.G. remembered 
that the veteran had a back problem in 1950 which made it 
difficult for him to work as a barber. 

In a March 2001 letter to the veteran's attorney, Dr. Johnson 
reported that he had reviewed the various records including 
the veteran's service medical records; an except from 
articles labeled Battleship Missouri; various private medical 
records; VA medical records; records from the Social Security 
Administration; and statements from the veteran's wife and 
N.G.  Dr. Johnson opined that the veteran presented a 
"classic history of a 50-year-old ruptured lumbar 
intervertebral disc."  It was noted that one would not 
expect the veteran to complain of pain in the lower back 
immediately after the injury which he sustained.  Dr. Johnson 
felt that it was "unrealistic" to believe that the veteran 
would have complained of lower back pain at the time of the 
injury unless he actually sustained a fracture of one of the 
bones in his lower back.  Dr. Johnson noted that the veteran 
complained of being unable to stand erect and walk properly 
with an inability to lean over presumably from paravertebral 
muscle spasms, one week following the shelling.  It was noted 
that generalized degenerative changes progressed throughout 
the throracolumbar spine over the intervening 18 years of 
observation by X-rays.  Dr. Johnson observed the following:

In my opinion, the patient's history and 
subjective symptoms started from his 
injury while serving in the U.S. Nay in 
1947.  He had a history of back problems 
prior to him sustaining the lower back 
injury in 1966 in the truck-bus accident.

Dr. Johnson felt that the veteran's alleged in-service injury 
caused instability of the L5-S1 intervertebral disc space 
which put excess stress on the disc spaces above it causing 
deterioration over the next fifty years.  Other contributing 
factors were the veteran's trauma in the bus-truck accident, 
his thirty-year history of driving a bus, and his genetic 
tendency to form osteoarthritis of the spine.  
 
The veteran was afforded a VA neurological examination in 
February 2002.  The veteran's reported history of an in-
service back injury was noted.  He reported that he developed 
back pain four or five months after the shelling incident in 
service.  This back pain persisted and continued.  The pain 
was reported complicated by a back injury in December 1966 
while operating a bus.  The diagnoses were low back pain with 
a history of sciatica and peripheral neuropathy secondary to 
diabetes.   However, a May 2002 addendum noted that EMG 
revealed a sensory motor peripheral neuropathy of the lower 
extremities with no evidence of left lumbosacral 
radiculopathy.  

In March 2003, the veteran was afforded a VA spine 
examination.  The veteran had a reported history of falling 
down when his ship was shelled.  He reported that he injured 
his back and head, but did not see any doctor about his back 
condition.  He continued working and about two months later 
began to feel stiffness in his back.  He latter checked with 
a civilian doctor on his own and started taking medication. 
The examiner noted the veteran's 1966 bus accident and 
resulting back injury.  It was noted that a February 2002 CT 
scan revealed multilevel severe-to-moderate canal stenosis 
and multilevel degenerative changes.  The diagnosis was 
history of low back pain off and on for many years along with 
a history of back injury in 1947.  He currently had 
degenerative changes of the lumbar spine at multiple levels 
including L5-S1.  There was some limitation of motion, but no 
neurological deficiency or nerve root involvement.  The 
examiner noted that he had read a copy of the Board's prior 
remand and claims folder in conjunction with the examination.  
It was opined that the etiology of the veteran's current back 
condition was degenerative changes.  It was not felt that his 
current back condition was related to his reported history of 
a back injury in 1947.  The veteran had been able to work in 
his civilian life for long after the reported accident and 
had a history of an intervening back injury in 1966.  If was 
felt that the present degenerative changes were related to 
the veteran's age rather than his reported in-service back 
injury.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he currently has a back disability 
that is attributable to a back injury sustained during an 
accidental shelling of his ship.  In this regard, the Board 
acknowledges that the veteran served aboard the USS MISSOURI 
at the time of the accidental shelling by the USS LITTLE 
ROCK.  However, the service medical records do not document 
the presence of a back disorder and in fact show that the 
veteran's back was found to be normal on the examination for 
discharge.  While the veteran has submitted recent lay 
statements in support of his claim, these statements merely 
reiterate the veteran's reported history.  Neither the 
veteran's wife nor N.G. witnessed the alleged accident or 
even knew the veteran at the time of the alleged accident.  

While the veteran has reported at various times that he 
sought private medical treatment shortly following the 
accident, including treatment in the 1950s, he has not 
submitted medical records of this alleged treatment.  On the 
contrary, he has indicated that these records are not 
available.  The first clinical evidence of record of any back 
disorder is dated in 1982 when he sought treatment for back 
pain from Dr. Moore at the Henry Ford Hospital.  At that 
time, the veteran reported a history of an on the job back 
injury in 1966.  The veteran reported a similar history 
during treatment with Dr. Lipton in August 1982, Dr. Vicencio 
in June 1983, Dr. Yurkanin in September 1983, and Dr. Johnson 
in October 1983.  None of these records mention the veteran's 
alleged in-service back injury, nor do any of these records 
relate a back injury to his active military service.  On the 
contrary, Dr. Lipton opined that the most likely cause of the 
veteran's back difficulties was his 1966 automobile accident.  

The first document of record noting the veteran's alleged in-
service back injury is a July 1992 written statement 
submitted by the veteran in support of his claim.  This 
statement is based upon the veteran's recollection of events 
occurring more than 40 years earlier.  At various times 
during the course of this appeal, the veteran has presented 
conflicting accounts of his alleged in-service injury.  
During his May 1993 hearing, he reported that he was in his 
bunk when the ship was shelled and that he did not initially 
have any back pain.  However, in a report of history given to 
Dr. Johnson in February 1997, the veteran reported that he 
was standing when he injured his back.  Similarly, at his 
hearing, he testified that he began to experience back pain 
about a week after the accident; however, during a February 
2002 neurological examination, he reported that he did not 
develop pain until four or five months after the accident.  
These inconsistencies, in light of the lack of supporting 
contemporaneous documentation, call into question the 
accuracy of the veteran's recent recollections of his in-
service experiences.  

The Board also notes that there are conflicting medical 
opinions in the record concerning the etiology of the 
veteran's present back disability.  His private physician, 
Dr. Johnson, has recently offered opinions linking the 
veteran's current back problems to his active service.  
However, in March 2001, Dr. Johnson has acknowledged that his 
opinion was based on the proposition that the veteran's 
"history and subjective symptoms" started from his alleged 
in-service injury.  The Board notes that it is not required 
to accept doctors' opinions that are based upon the veteran's 
recitation of medical history.  Godfrey v. Brown, 8 Vet. App. 
113 (1995), see also, Owens v. Brown, 7 Vet. App. 429 (1995).  
As noted above, the veteran's service medical records are 
silent for any history of a back injury.  Similarly, Dr. 
Johnson's own medical record in October 1983, while 
documenting a history of a 1966 accident, is silent for a 
history of any in-service back injury.  Accordingly, the 
Board must find Dr. Johnson's current statements to be 
unpersuasive as to the relation of the veteran's current back 
disability to service.
  
The Board has placed greater probative value on the opinion 
proffered by the VA examiner in June 2000 and March 2003.  
This opinion, which was rendered following a review of the 
veteran's claims folder and medical records, is consistent 
with the veteran's documented in-service medical records, 
post-service medical history, and the August 1982 opinion of 
Dr. Lipton who opined that the veteran's back problems are 
related to the 1966 accident for which the veteran received 
workman's compensation benefits.  

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the appellant's 
claim.  
	

ORDER

Entitlement to service connection for back disability is 
denied.



	                        
____________________________________________
 	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



